DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bohlender reference (European Patent No. 1,872,986).
5.	Regarding claim 1, the Bohlender reference discloses:
an electrical load resistance (2) comprising:
a closed housing (4) having at least one U-shaped receiving pocket (16) in which at least one PTC heating element (18) is accommodated, the PTC heating element (18) comprising at least one PTC element (22) and at least one contact plate (24) that is electrically conductively connected to the PTC element (22) for energizing the PTC element, wherein the contact plate (24) has a terminal lug (26) for plug contacting the PTC element (22), wherein the PTC heating element (18) abuts at least on opposite main side surfaces of the receiving pocket in a heat-
conducting manner (FIG. 3), and wherein the terminal lug projects above the receiving pocket (FIG. 3).
6.	Regarding claim 2, the Bohlender reference further discloses:

7.	Regarding claim 3, the Bohlender reference further discloses:
wherein the receiving pocket is exposed as a cooling fin on an outer side of the housing (FIG. 3).
8.	Regarding claim 4, the Bohlender reference further discloses:
wherein at least one indentation of an outer wall of the housing is provided between two cooling fins (FIG. 3—there are indentations in the outer wall of the housing from housing section (4b) that is located at least partially between the two cooling fins).
9.	Regarding claim 5, the Bohlender reference further discloses:
a housing cover (48) which has a web (FIG. 3) for secondary locking of the plug connection of the PTC element [Paragraph 0024].
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bohlender reference in view of the Starck reference (WIPO Publication No. WO2007/006393A1).
12.	Regarding claim 6, the Bohlender reference fails to disclose:
a cable for connection to the PTC heating element, wherein the cable is led through the housing in a sealing manner.
The Starck reference teaches it is conventional in the art of PTC heating for use in internal combustion engine applications to provide as taught in (FIG. 4) a cable (5) for 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the electrical load resistance of the Bohlender reference, such that the electrical load resistance further includes a cable for connection to the PTC heating element, wherein the cable is led through the housing in a sealing manner, as clearly suggested and taught by the Stark reference, in order to allow for heating current to be applied to the PTC heating element [Abstract].  
13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bohlender reference in view of the Merte reference (WIPO Publication No. WO2008/122362A1).
14.	Regarding claim 7, the Bohlender reference fails to disclose:
wherein the PTC element is electrically conductively connected to the housing, and wherein the housing forms a ground potential for the PTC element.
The Merte reference teaches it is conventional in the art of PTC heaters for use in automobiles to provide as taught in [Paragraph One of the Description] wherein the PTC element is electrically conductively connected to the housing, and wherein the housing forms a ground potential for the PTC element [Paragraph One of the Description].  Such configurations/structures would allow for grounding of the PTC elements [Paragraph One of the Description].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the electrical load resistance of the Bohlender reference, such that the electrical load resistance further includes wherein the PTC element is electrically conductively connected to the housing, and wherein the housing forms a ground potential for 
the PTC element, as clearly suggested and taught by the Merte reference, in order to allow for grounding of the PTC elements [Paragraph One of the Description].  
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bohlender reference.
16.	Regarding claim 8, the Bohlender reference further discloses:
wherein the housing (4) is made of a material having a specific heat capacity (the housing (4) has a specific heat capacity of some amount) of at least 800 J/(K-Kg) at a material temperature of 20°C, and wherein the housing (4) has a weight (the housing (4) has a weight of some amount) of at least 500 g.
The Bohlender reference fails to disclose that the specific heat capacity is at least 800 J/(K-Kg) at a material temperature of 20°C and weight is at least 500 g.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a housing having a specific heat capacity of at least 800 J/(K-Kg) at a material temperature of 20°C and weight at least 500 g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
17.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Carlens reference (US Patent Publication No. 2015/0013632).
18.	Regarding claim 9, the Carlens reference discloses:
a device (3) for reducing the starting time of an internal combustion engine [Paragraph 0004], the device comprising:
an electrical load resistance (3) with at least one PTC heating element (1) accommodated in a housing (2), wherein the electrical load resistance is connected to an energy source [Paragraph 0057] driven by the internal combustion engine [Paragraph 0057], and wherein the housing is mounted on a vehicle comprising the internal combustion engine 
such that heat generated by the device is exclusively and directly dissipated to the environment or stored in the housing [Paragraph 0057].
energy source is a generator.
The examiner takes Official Notice that it is well known to use a generator as an energy source for the purpose of providing electrical power.  
19.	Regarding claim 10, the Carlens reference discloses:
a method for reducing the starting time of an internal combustion engine [Paragraph 0004], comprising: 
measuring a temperature of the combustion engine [Paragraph 0056—implicit with explicit disclosure of thermostat]; 
operating a load resistance connected to an energy source [Paragraph 0057—battery] driven by the combustion engine [Paragraph 0057—implicit a battery is powered by the engine] until the measured temperature of the combustion engine reaches a predetermined temperature [Paragraph 0056].
The examiner takes Official Notice that it is well known to use a generator as an energy source for the purpose of providing electrical power.  
20.	Regarding claim 11, the Carlens reference further discloses:
wherein the load resistance is operated cyclically, and wherein one cycle includes a power phase and a rest phase [Paragraph 0038—one cycle of the 110 or 230 VAC power during preheating that has a power phase during preheating and a rest phase once engine is running].
21.	Regarding claim 12, the Carlens reference fails to disclose:
wherein the one cycle lasts between 30 and 120s and/or wherein the rest phase is 2 to 5 times longer than the power phase.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have one cycle last between 30 and 120s and/or wherein the rest phase is 2 to 5 times longer than the power phase, since it has been held that where the 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747